Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

Dawson James Securities, Inc.
1 North Federal Highway
Boca Raton, Florida 33432

 

March 2, 2018

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between Sonoma
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and Dawson James
Securities, Inc. (“Dawson”) pursuant to which Dawson shall serve as the lead
placement agent, and with The Benchmark Company, LLC as co-placement agent for
which Dawson is acting as representative (Dawson and The Benchmark Company, LLC
being collectively called the “Placement Agent”) (the “Services”), for the
Company, on a reasonable “best efforts” basis, in connection with the proposed
offer and placement (the “Offering”) by the Company of its Securities (as
defined Section 3 of this Agreement). The Company expressly acknowledges and
agrees that Dawson’s obligations hereunder are on a reasonable “best efforts”
basis only and that the execution of this Agreement does not constitute a
commitment by Dawson to purchase the Securities and does not ensure the
successful placement of the Securities or any portion thereof or the success of
Dawson placing the Securities.

 

1.Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

 

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Securities Act”) on Form S-3 (File
No. 333-221477), and Dawson agrees to act as the Company’s exclusive Placement
Agent. Pursuant to this appointment, the Placement Agent will solicit offers for
the purchase of or attempt to place all or part of the Securities of the Company
in the proposed Offering. Until the final closing or earlier upon termination of
this Agreement pursuant to Section 5 hereof, the Company shall not, without the
prior written consent of the Placement Agent, solicit or accept offers to
purchase the Securities other than through the Placement Agent, except for the
shares of common stock to be sold to the entity set forth in Section 3 of the
engagement letter dated February 26, 2018 between the Company and the Placement
Agent. The Company acknowledges that the Placement Agent will act as an agent of
the Company and use its reasonable “best efforts” to solicit offers to purchase
the Securities from the Company on the terms, and subject to the conditions, set
forth in the Prospectus (as defined below). The Placement Agent shall use
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Securities has been solicited by the
Placement Agent, but the Placement Agent shall not, except as otherwise provided
in this Agreement, be obligated to disclose the identity of any potential
purchaser or have any liability to the Company in the event any such purchase is
not consummated for any reason. Under no circumstances will the Placement Agent
be obligated to underwrite or purchase any Securities for its own account and,
in soliciting purchases of the Securities, the Placement Agent shall act solely
as an agent of the Company. The Services provided pursuant to this Agreement
shall be on an “agency” basis and not on a “principal” basis.

 

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agent may retain other brokers or dealers to act as sub-agents on its behalf in
connection with the Offering and may pay any sub-agent a solicitation fee with
respect to any Securities placed by it. The Company and Placement Agent shall
negotiate the timing and terms of the Offering and acknowledge that the Offering
and the provision of Placement Agent services related to the Offering are
subject to market conditions and the receipt of all required related clearances
and approvals.

 

2.Fees; Expenses; Other Arrangements.

 

A.                  Placement Agent’s Fee. As compensation for services
rendered, the Company shall pay to the Placement Agent in cash by wire transfer
in immediately available funds to an account or accounts designated by the
Placement Agent an amount (the “Placement Fee”) equal to eight percent (8.0%) of
the aggregate gross proceeds received by the Company from the sale of the
Securities, at the closing (the “Closing” and the date on which the Closing
occurs, the “Closing Date”); and the Company shall issue to the Placement Agent
or its designees at the Closing five-year warrants to purchase such number of
Shares (as defined in Section 3) equal to 5.0% of the Shares sold in this
Offering at an exercise price of $4.375 (125% of the price per Share), which
warrants shall be exercisable at any time, during the period commencing six
months from the date of the Offering (the “Placement Agent Warrant” and together
with the shares of Common Stock underlying the Placement Agent Warrant, the
“Placement Agent Securities”). Notwithstanding the foregoing, the Placement
Agent shall not receive a Placement Fee or Placement Agent Warrant with respect
to sales of Securities made to the entity set forth in Section 3 of the
engagement letter dated February 26, 2018 between the Company and the Placement
Agent. The Placement Agent may deduct from the net proceeds of the Offering
payable to the Company on the Closing Date the Placement Fee set forth herein to
be paid by the Company to the Placement Agent.

 

 

 



 1 

 

 

B.                  Offering Expenses. The Company will be responsible for and
will pay all expenses relating to the Offering, including, without limitation,
(a) all filing fees and expenses relating to the registration of the Securities
with the Commission; (b) all FINRA Public Offering filing fees; (c) all fees and
expenses relating to the listing of the Company’s common stock on the NASDAQ
Stock Market; (d) all fees, expenses and disbursements relating to the
registration or qualification of the Securities under the “blue sky” securities
laws of such states and other jurisdictions as Dawson may reasonably designate
(including, without limitation, all filing and registration fees, and the
reasonable fees and disbursements of “blue sky” counsel); (e) all fees, expenses
and disbursements relating to the registration, qualification or exemption of
the Securities under the securities laws of such foreign jurisdictions as Dawson
may reasonably designate; (f) the costs of all mailing and printing of the
Offering documents; (g) transfer and/or stamp taxes, if any, payable upon the
transfer of Securities from the Company to Investors; (h) the fees and expenses
of the Company’s accountants; and (i) “road show” expenses, diligence expenses
and legal fees of Dawson’s counsel not to exceed in the aggregate $65,000. The
Placement Agent may deduct from the net proceeds of the Offering payable to the
Company on the Closing Date the expenses set forth herein to be paid by the
Company to the Placement Agent, provided, however, that in the event that the
Offering is terminated, the Company agrees to reimburse the Placement Agent to
the extent required by Section 5 hereof.

 

C.                  Tail Financing; Right of First Refusal. The Placement Agent
shall be entitled to fees per Section 2.A. of this Agreement with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such Tail Financing is provided
to the Company by any investors that the Placement Agent has introduced to the
Company during the term of the Placement Agent’s engagement for this offering,
as well as any investors that participated in the Offering, subject to rights
already granted to any co-Placement Agent in the Offering, if such Tail
Financing is consummated at any time within the 6-month period following the
Closing Date. If the Offering is completed, for a period of six months from the
Closing Date, the Company agrees that Dawson has the right of first refusal to
act as lead managing underwriter or sole book runner, or as lead placement
agent, for any and all future equity, equity-linked or convertible debt
(excluding: (i) revolving loan bank debt, (ii) at the market sales made pursuant
to the At Market Issuance Sales Agreement between the Company and B. Riley FBR,
Inc. dated December 8, 2017; or (iii) to the entity set forth in Section 7 of
the engagement letter dated February 26, 2018 between the Company and the
Placement Agent) offerings during such period, of the Company, or any successor
to or any subsidiary of the Company, subject to rights already granted to any
co-Placement Agent in the Offering.

 

3.Description of the Offering.

 

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall consist of a combination of up to 1,428,570 shares of the
Company’s common stock (“Common Stock” or “Shares” or “Securities”). The
purchase price for one Share shall be $3.50 per Share (the “Purchase Price”). If
the Company shall default in its obligations to deliver Securities to a
Purchaser whose offer it has accepted and who has tendered payment, the Company
shall indemnify and hold the Placement Agent harmless against any loss, claim,
damage or expense arising from or as a result of such default by the Company
under this Agreement.

 

4.Delivery and Payment; Closing.

 

Settlement of the Securities purchased by an Investor shall be made by 5:00 p.m.
on the Closing Date by wire transfer from the Placement Agent in federal (same
day) funds, payable to the order of the Company after electronic delivery of the
Shares via the DWAC system (or such other method agreed to by the parties) in
accordance with the Placement Agent’s instructions as requested in writing prior
to the Closing Date. The term “Business Day” means any day other than a
Saturday, a Sunday or a legal holiday or a day on which banking institutions are
authorized or obligated by law to close in New York, New York.

 

The Closing shall occur at such place as shall be agreed upon by the Placement
Agent and the Company. In the absence of an agreement to the contrary, each
Closing shall take place at the offices of Schiff Hardin LLP, 901 K Street, NW,
Suite 700, Washington, DC 20001. Deliveries of the documents with respect to the
purchase of the Securities, if any, shall be made at the offices of Schiff
Hardin, LLP, 901 K Street, NW, Suite 700, Washington, DC 20001 on the Closing
Date. All actions taken at a Closing shall be deemed to have occurred
simultaneously.

 

 

 

 



 2 

 

 

5.Term and Termination of Agreement.

 

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on the fifth Business Day after the date hereof. Notwithstanding
anything to the contrary contained herein, any provision in this Agreement
concerning or relating to confidentiality, indemnification, contribution,
advancement, the Company’s representations and warranties and the Company’s
obligations to pay fees and reimburse expenses will survive any expiration or
termination of this Agreement. If any condition specified in Section 8 is not
satisfied when and as required to be satisfied, this Agreement may be terminated
by the Placement Agent by notice to the Company at any time on or prior to a
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that those portions of this Agreement specified
in Section 19 shall at all times be effective and shall survive such
termination. Notwithstanding anything to the contrary in this Agreement, in the
event that this Agreement shall not be carried out for any reason whatsoever,
within the time specified herein or any extensions thereof pursuant to the terms
herein, the Company shall be obligated to pay to the Placement Agent the
expenses provided for in Section 2.B. above and upon demand the Company shall
pay the full amount thereof to the Placement Agent.

 

6.Permitted Acts.

 

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

7.Representations, Warranties and Covenants of the Company.

 

As of the date and time of the execution of this Agreement, the Closing Date and
the Initial Sale Time (as defined herein), the Company represents, warrants and
covenants to the Placement Agent, other than as disclosed in any of its filings
with the Securities and Exchange Commission (the “Commission”), that:

 

A.                  Registration Matters.

 

i.The Company has filed with the Commission a registration statement on Form S-3
(File No. 333-221477) including a related prospectus, for the registration of
certain securities (the “Shelf Securities”), including the Shares, under the
Securities Act and the rules and regulations thereunder (the “Securities Act
Regulations”). The registration statement has been declared effective under the
Securities Act by the Commission. The “Registration Statement,” as of any time,
means such registration statement as amended by any post-effective amendments
thereto to such time, including the exhibits and any schedules thereto at such
time, the documents incorporated or deemed to be incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A (“Rule 430A”) or Rule 430B under the Securities Act Regulations (“Rule
430B”); provided, however, that the “Registration Statement” without reference
to a time means such registration statement as amended by any post-effective
amendments thereto as of the time of the first contract of sale for the
Securities, which time shall be considered the “new effective date” of such
registration statement with respect to the Securities within the meaning of
paragraph (f)(2) of Rule 430B, including the exhibits and schedules thereto as
of such time, the documents incorporated or deemed incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A or Rule 430B. Any registration statement filed pursuant to Rule 462(b) of
the Securities Act Regulations is hereinafter called the “Rule 462(b)
Registration Statement,” and after such filing the term “Registration Statement”
shall include the Rule 462(b) Registration Statement. The prospectus covering
the Shelf Securities in the form first used to confirm sales of the Securities
(or in the form first made available to the Placement Agent by the Company to
meet requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Base Prospectus.” The Base Prospectus, as
supplemented by the prospectus supplement specifically related to the Securities
in the form first used to confirm sales of the Securities (or in the form first
made available to the Placement Agent by the Company to meet requests of
purchasers pursuant to Rule 173 under the Securities Act), is hereinafter
referred to, collectively, as the “Prospectus,” and the term “Preliminary
Prospectus” means any preliminary form of the Prospectus, including any
preliminary prospectus supplement specifically related to the Securities filed
with the Commission by the Company with the consent of the Placement Agent.

 

 

 

 



 3 

 

 

ii.All references in this Agreement to financial statements and schedules and
other information which is “contained,” “included” or “stated” (or other
references of like import) in the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to include all such financial
statements and schedules and other information incorporated or deemed
incorporated by reference in the Registration Statement, such Preliminary
Prospectus or the Prospectus, as the case may be, prior to the execution and
delivery of this Agreement; and all references in this Agreement to amendments
or supplements to the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to include the filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder (the “Exchange Act Regulations”), incorporated or
deemed to be incorporated by reference in the Registration Statement, such
Preliminary Prospectus or the Prospectus, as the case may be, at or after the
execution and delivery of this Agreement.

 

iii.The term “Disclosure Package” means (i) the Preliminary Prospectus, as most
recently amended or supplemented immediately prior to the Initial Sale Time (as
defined herein), and (ii) the Issuer Free Writing Prospectuses (as defined
below), if any, identified in Schedule I hereto. For purposes of clarity, the
Company is not eligible to use a Free Writing Prospectus.

 

iv.The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations. The term
“Free Writing Prospectus” means any free writing prospectus, as defined in Rule
405 of the Securities Act Regulations.

 

v.Any Preliminary Prospectus when filed with the Commission, and the
Registration Statement as of each effective date and as of the date hereof,
complied or will comply, and the Prospectus and any further amendments or
supplements to the Registration Statement, any Preliminary Prospectus or the
Prospectus will, when they become effective or are filed with the Commission, as
the case may be, comply, in all material respects, with the requirements of the
Securities Act and the Securities Act Regulations; and the documents
incorporated by reference in the Registration Statement, any Preliminary
Prospectus or the Prospectus complied, and any further documents so incorporated
will comply, when filed with the Commission, in all material respects to the
requirements of the Exchange Act and Exchange Act Regulations.

 

vi.The issuance by the Company of the Securities has been registered under the
Securities Act. The Securities will be issued pursuant to the Registration
Statement and each of the Securities will be freely transferable and freely
tradable by each of the Investors without restriction, unless otherwise
restricted by applicable law or regulation. The Company is eligible to use Form
S-3 under the Securities Act and it meets the transaction requirements with
respect to the aggregate market value of the Shares being sold pursuant to this
offering and during the twelve (12) months prior to this offering, as set forth
in General Instruction I.B.6 of Form S-3. As of the date hereof and as of the
Closing Date, the total aggregate amount of shares of Common Stock sold by the
Company pursuant to the At Market Issuance Sales Agreement between the Company
and B. Riley FBR, Inc. dated December 8, 2017 is and will be $1,033,980.

 

B.                  Stock Exchange Listing. The Common Stock is approved for
listing on the NASDAQ Capital Market (the “Exchange”) and the Company has taken
no action designed to, or likely to have the effect of, delisting the shares of
Common Stock from the Exchange, nor has the Company received any notification
that the Exchange is contemplating terminating such listing.

 

C.                  No Stop Orders, etc. Neither the Commission nor, to the
Company's knowledge, any state regulatory authority has issued any order
preventing or suspending the use of the Registration Statement, any Preliminary
Prospectus or the Prospectus or has instituted or, to the Company's knowledge,
threatened to institute, any proceedings with respect to such an order. The
Company has complied with each request (if any) from the Commission for
additional information.

 

D.                  Subsidiaries. The Company's subsidiaries have been duly
incorporated and are validly existing as entities in good standing under the
laws of jurisdictions of their respective organization, with power and authority
to own, lease and operate their respective properties and conduct their
respective businesses as described in the Preliminary Prospectus, and have been
duly qualified as foreign corporations for the transaction of business and are
in good standing under the laws of each other jurisdictions in which they own or
lease properties or conduct any business so as to require such qualification,
except where the failure so to qualify or be in good standing would not have a
Material Adverse Change (as defined below); all of the issued and outstanding
capital stock (or other ownership interests) of such subsidiaries has been duly
and validly authorized and issued, is fully paid and non-assessable and is
owned, directly and indirectly, by the Company free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. Unless otherwise
set forth, all references in this Section 7 to the “Company” shall include
references to all such subsidiaries.

 

 

 

 

 



 4 

 

 

E.                   Disclosures in Registration Statement.

 

i.Compliance with Securities Act and 10b-5 Representation.

 

(a)                 Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the requirements of the Securities Act and the Securities Act
Regulations. The Preliminary Prospectus and the Prospectus, at the time each was
or will be filed with the Commission, complied or will comply in all material
respects with the requirements of the Securities Act and the Securities Act
Regulations. The Preliminary Prospectus delivered to the Placement Agent for use
in connection with this Offering and the Prospectus was or will be identical to
the electronically transmitted copies thereof filed with the Commission pursuant
to EDGAR, except to the extent permitted by Regulation S-T.

 

(b)                 None of the Registration Statement, any amendment thereto,
or the Preliminary Prospectus, as of 6:00 p.m. (Eastern time) on March 1, 2018
(the “Initial Sale Time”), and at the Closing Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to statements made or statements omitted in
reliance upon and in conformity with written information furnished to the
Company with respect to the Placement Agent by the Placement Agent expressly for
use in the Registration Statement or any amendment thereof or supplement
thereto. The parties acknowledge and agree that such information provided by or
on behalf of any Placement Agent consists solely of the following disclosure
contained in the following paragraphs in the “Plan of Distribution” section of
the Prospectus: (i) the name of the Placement Agent, and (ii) the information
under the subsection “Fees and Expenses” (the “Placement Agent’s Information”).

 

(c)                 The Disclosure Package, as of the Initial Sale Time and at
the Closing Date, did not, does not and will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each Issuer Free Writing Prospectus does not conflict
with the information contained in the Registration Statement, any Preliminary
Prospectus, or the Prospectus, and each such Issuer Free Writing Prospectus, as
supplemented by and taken together with the Preliminary Prospectus as of the
Initial Sale Time, did not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements made or statements omitted in reliance upon and in conformity with
written information furnished to the Company with respect to the Placement Agent
by the Placement Agent expressly for use in the Registration Statement, the
Preliminary Prospectus or the Prospectus or any amendment thereof or supplement
thereto. The parties acknowledge and agree that such information provided by or
on behalf of any Placement Agent consists solely of the Placement Agent’s
Information; and

 

(d)                 Neither the Prospectus nor any amendment or supplement
thereto, as of its issue date, at the time of any filing with the Commission
pursuant to Rule 424(b), or at the Closing Date, included, includes or will
include an untrue statement of a material fact or omitted, omits or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to the Placement
Agent's Information.

 

ii.Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained therein and there are no
agreements or other documents required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Disclosure
Package and the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which it is or may be bound or affected and (i) that is referred
to in the Registration Statement, the Disclosure Package and the Prospectus, and
(ii) is material to the Company's business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company's knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company's knowledge, any other
party is in default thereunder and, to the Company's knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. To the Company's
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

 

 

 

 

 



 5 

 

 

iii.Prior Securities Transactions. For the past three completed fiscal years
through the date hereof, no securities of the Company have been sold by the
Company or, to the Company’s knowledge, by or on behalf of, or for the benefit
of, any person or persons controlling, controlled by or under common control
with the Company, except as disclosed in the Registration Statement, the
Disclosure Package and the Preliminary Prospectus or, with respect to parties
other than the Company, other filings by such other persons with the Commission.

 

iv.Regulations. The disclosures in the Registration Statement, the Disclosure
Package and the Prospectus concerning the effects of federal, state, local and
all foreign regulation on the Offering and the Company's business as currently
contemplated are correct in all material respects and no other such regulations
are required to be disclosed in the Registration Statement, the Disclosure
Package and the Prospectus which are not so disclosed.

 

v.Changes After Dates in Registration Statement.

 

(a)                 No Material Adverse Change. Since the respective dates as of
which information is given in the Registration Statement, the Disclosure Package
and the Prospectus, except as otherwise specifically stated therein: (i) there
has been no material adverse change in the financial position or results of
operations of the Company, nor any change or development that, singularly or in
the aggregate, would involve a material adverse change, in or affecting the
condition (financial or otherwise), results of operations, business, assets or
prospects of the Company (a “Material Adverse Change”); (ii) there have been no
material transactions entered into by the Company, other than as contemplated
pursuant to this Agreement; and (iii) no officer or director of the Company has
resigned from any position with the Company.

 

(b)                 Recent Securities Transactions, etc. Subsequent to the
respective dates as of which information is given in the Registration Statement,
the Disclosure Package and the Prospectus, and except as may otherwise be
indicated or contemplated herein or disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, the Company has not: (i) issued any
securities (other than (i) grants under any stock compensation plan and (ii)
shares of common stock issued upon exercise or conversion of option, warrants or
convertible securities described in the Registration Statement, the Disclosure
Package and the Prospectus) or incurred any liability or obligation, direct or
contingent, for borrowed money; or (ii) declared or paid any dividend or made
any other distribution on or in respect to its capital stock.

 

F.                   Independent Accountants. To the knowledge of the Company,
Marcum LLP, during such time as it was engaged by the Company (the “Auditors”),
has been an independent registered public accounting firm as required by the
Securities Act and the Securities Act Regulations and the Public Company
Accounting Oversight Board. During such time period in which the Auditors served
as the Company's independent registered public accounting firm the Auditors did
not or have not, during the periods covered by the financial statements included
in the Registration Statement, the Disclosure Package and the Prospectus,
provided to the Company any non-audit services, as such term is used in Section
10A(g) of the Exchange Act.

 

 

 

 



 6 

 

 

G.                  SEC Reports; Financial Statements, etc. The Company has
complied in all material respects with requirements to file all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments that are not expected
to be material in the aggregate. The financial statements, including the notes
thereto and supporting schedules included in the Registration Statement, the
Disclosure Package and the Prospectus, fairly present in all material respects
the financial position and the results of operations of the Company at the dates
and for the periods to which they apply; and such financial statements have been
prepared in conformity with GAAP, consistently applied throughout the periods
involved (provided that unaudited interim financial statements are subject to
year-end audit adjustments that are not expected to be material in the aggregate
and do not contain all footnotes required by GAAP); and the supporting schedules
included in the Registration Statement present fairly in all material respects
the information required to be stated therein. Except as included therein, no
historical or pro forma financial statements are required to be included in the
Registration Statement, the Disclosure Package or the Prospectus under the
Securities Act or the Securities Act Regulations. The pro forma and pro forma as
adjusted financial information and the related notes, if any, included in the
Registration Statement, the Disclosure Package and the Prospectus have been
properly compiled and prepared in all material respects in accordance with the
applicable requirements of the Securities Act and the Securities Act Regulations
and present fairly in all material respects the information shown therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. All disclosures contained in the Registration
Statement, the Disclosure Package or the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission), if any, comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. Each of the
Registration Statement, the Disclosure Package and the Prospectus discloses all
material off-balance sheet transactions, arrangements, obligations (including
contingent obligations), and other relationships of the Company with
unconsolidated entities or other persons that may have a material current or
future effect on the Company's financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses. Except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, (a) the Company has not incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business, (b) the Company has not declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock, (c) there has not been any change in the capital stock of the
Company (other than (i) grants under any stock compensation plan and (ii) shares
of common stock issued upon exercise or conversion of option, warrants or
convertible securities described in the Registration Statement, the Disclosure
Package and the Prospectus), and (d) there has not been any Material Adverse
Change in the Company's long-term or short-term debt.

 

H.                  Authorized Capital; Options, etc. The Company had, at the
date or dates indicated in the Registration Statement, the Disclosure Package
and the Prospectus, the duly authorized, issued and outstanding capitalization
as set forth therein. Based on the assumptions stated in the Registration
Statement, the Disclosure Package and the Prospectus, the Company will have on
the Closing Date the adjusted stock capitalization set forth therein. Except as
set forth in, or contemplated by, the Registration Statement, the Disclosure
Package and the Prospectus, on the Effective Date, as of the Initial Sale Time,
on the Closing Date, there will be no stock options, warrants, or other rights
to purchase or otherwise acquire any authorized, but unissued shares of Common
Stock of the Company or any security convertible or exercisable into shares of
Common Stock of the Company, or any contracts or commitments to issue or sell
shares of Common Stock or any such options, warrants, rights or convertible
securities.

 

I.                    Valid Issuance of Securities, etc.

 

i.                        Outstanding Securities. All issued and outstanding
securities of the Company issued prior to the transactions contemplated by this
Agreement have been duly authorized and validly issued and are fully paid and
non-assessable; the holders thereof have no rights of rescission with respect
thereto, and are not subject to personal liability by reason of being such
holders; and except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, none of such securities were issued in violation of
the preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company. The authorized shares of Common
Stock, Company preferred stock and other outstanding securities conform in all
material respects to all statements relating thereto contained in the
Registration Statement, the Disclosure Package and the Prospectus. The offers
and sales of the outstanding shares of Common Stock were at all relevant times
either registered under the Securities Act and the applicable state securities
or “blue sky” laws or, based in part on the representations and warranties of
the purchasers of such shares, exempt from such registration requirements.

 

 

 

 



 7 

 

 

ii.                        Securities Sold Pursuant to this Agreement. The
Common Stock and Placement Agent Securities have been duly authorized for
issuance and sale and, when issued and paid for, will be validly issued, fully
paid and non-assessable; the holders thereof are not and will not be subject to
personal liability by reason of being such holders; the Common Stock and
Placement Agent Securities are not and will not be subject to the preemptive
rights of any holders of any security of the Company or similar contractual
rights granted by the Company. All corporate action required to be taken for the
authorization, issuance and sale of the Common Stock and Placement Agent
Securities has been duly and validly taken; the Common Stock underlying the
Placement Agent Warrant has been duly authorized and reserved for issuance by
all necessary corporate action on the part of the Company and when paid for, if
applicable, and issued in accordance with the Placement Agent Warrants, such
Common Stock will be validly issued, fully paid and non-assessable; the holders
thereof are not and will not be subject to personal liability by reason of being
such holders; and such shares of Common Stock are not and will not be subject to
the preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company. The Securities conform in all
material respects to all statements with respect thereto contained in the
Registration Statement, the Disclosure Package and the Prospectus.

 

J.                    Registration Rights of Third Parties. No existing holders
of any securities of the Company or any rights exercisable for or convertible or
exchangeable into securities of the Company have the right to require the
Company to register any such securities of the Company under the Securities Act
or to include any such securities in a registration statement to be filed by the
Company. For purposes of clarity, the Company will issue the Placement Agent
Warrant with such registration rights.

 

K.                  Validity and Binding Effect of Agreements. This Agreement
and the Placement Agent Warrant each has been duly and validly authorized by the
Company, and, when executed and delivered, will constitute, the valid and
binding agreement of the Company, enforceable against the Company in accordance
with its respective terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

 

L.                   No Conflicts, etc. The execution, delivery and performance
by the Company of this Agreement and the Placement Agent Warrant and all
ancillary documents, the consummation by the Company of the transactions herein
and therein contemplated and the compliance by the Company with the terms hereof
and thereof do not and will not, with or without the giving of notice or the
lapse of time or both: (i) result in a material breach of, or conflict with any
of the terms and provisions of, or constitute a material default under, or
result in the creation, modification, termination or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any agreement or instrument to which the Company is a party; (ii)
result in any violation of the provisions of the Company's Certificate of
Incorporation (as the same may be amended or restated from time to time, the
“Charter”) or the by-laws of the Company (as the same may be amended or restated
from time to time, the “Bylaws”); or (iii) violate any existing applicable law,
rule, regulation, judgment, order or decree of any Governmental Entity as of the
date hereof (including, without limitation, those promulgated by the Food and
Drug Administration of the U.S. Department of Health and Human Services (the
“FDA”) or by any foreign, federal, state or local regulatory authority
performing functions similar to those performed by the FDA, except violations
that would not be expected to have a Material Adverse Change.

 

 

 

 

 

 



 8 

 

 

M.                 Regulatory. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus or as would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Change: (i) the Company has not received any FDA Form 483, notice of adverse
finding, warning letter or other correspondence or notice from the FDA, the
European Medicines Agency (the “EMA”), or any other Governmental Entity alleging
or asserting noncompliance with any Applicable Laws (as defined in clause (ii)
below) or Authorizations (as defined in clause (iii) below); (ii) the Company is
and has been in material compliance with statutes, laws, ordinances, rules and
regulations applicable to the Company for the ownership, testing, development,
manufacture, packaging, processing, use, distribution, marketing, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
product manufactured or distributed by the Company, including without
limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq.,
laws of other Governmental Entities and the regulations promulgated pursuant to
such laws (collectively, “Applicable Laws”); (iii) the Company possesses all
licenses, certificates, approvals, clearances, consents, authorizations,
qualifications, registrations, permits, and supplements or amendments thereto
required by any such Applicable Laws and/or to carry on its businesses as now
conducted (“Authorizations”) and such Authorizations are valid and in full force
and effect and the Company is not in violation of any term of any such
Authorizations; (iv) the Company has not received notice of any claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action from any Governmental Entity or third party alleging that any product,
operation or activity is in violation of any Applicable Laws or Authorizations
or has any knowledge that any such Governmental Entity or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding, nor, to the best of the Company's knowledge, has there been any
material noncompliance with or violation of any Applicable Laws by the Company
that could reasonably be expected to require the issuance of any such
communication or result in an investigation, corrective action, or enforcement
action by FDA or similar Governmental Entity; (v) the Company has not received
notice that any Governmental Entity has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations or has any
knowledge that any such Governmental Entity has threatened or is considering
such action; (vi) the Company has filed, obtained, maintained or submitted all
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission); and (vii) the Company has not, either
voluntarily or involuntarily, initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post-sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company's knowledge, no third party has
initiated, conducted or intends to initiate or conduct such notice or action.
Neither the Company nor, to the Company's knowledge, any of its directors,
officers, employees or agents has been convicted of any crime under any
Applicable Laws or has been the subject of an FDA debarment proceeding, except
where the failure of any of the foregoing (i) through (vii) would not be
expected to have a Material Adverse Change. The Company has not been or is now
subject to FDA's Application Integrity Policy. To the Company's knowledge,
neither the Company, nor any of its directors, officers, employees or agents,
has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other Governmental Entity.

 

N.                  No Defaults; Violations. No material default exists in the
due performance and observance of any term, covenant or condition of any
material license, contract, indenture, mortgage, deed of trust, note, loan or
credit agreement, or any other agreement or instrument evidencing an obligation
for borrowed money, or any other material agreement or instrument to which the
Company is a party or by which the Company may be bound or to which any of the
properties or assets of the Company is subject. The Company is not (i) in
violation of any term or provision of its Charter or Bylaws, or (ii) in
violation of any franchise, license, permit, applicable law, rule, regulation,
judgment or decree of any Governmental Entity applicable to the Company.

 

O.                  Corporate Power; Licenses; Consents.

 

i.                        Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, the Company has all requisite corporate
power and authority, and has all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental regulatory
officials and bodies that it needs as of the date hereof to conduct its business
purpose as described in the Registration Statement, the Disclosure Package and
the Prospectus.

 

ii.                      The Company has all corporate power and authority to
enter into this Agreement and to carry out the provisions and conditions hereof,
and all consents, authorizations, approvals and orders required in connection
therewith have been obtained. No consent, authorization or order of, and no
filing with, any court, government agency or other body is required for the
valid issuance, sale and delivery of the Common Stock, Placement Agent Warrants
and shares of Common Stock underlying the Placement Agent Warrants, and the
consummation of the transactions and agreements contemplated by this Agreement
and as contemplated by the Registration Statement, the Disclosure Package and
the Prospectus, except with respect to applicable federal and state securities
laws and the rules and regulations of the Financial Industry Regulatory
Authority, Inc. (“FINRA”).

 

P.                   Litigation; Governmental Proceedings. There is no material
action, suit, proceeding, inquiry, arbitration, investigation, litigation or
governmental proceeding pending or, to the Company's knowledge, threatened
against, or involving the Company or, to the Company's knowledge, any executive
officer or director which has not been disclosed in the Registration Statement,
the Disclosure Package and the Prospectus or in connection with the Company's
listing application for the additional listing of the Common Stock (including
the Common Stock underlying the Placement Agent Warrant) on the Exchange.

 

Q.                  Good Standing. The Company has been duly organized and is
validly existing as a corporation and is in good standing under the laws of the
State of Delaware as of the date hereof, and is duly qualified to do business
and is in good standing in each other jurisdiction in which its ownership or
lease of property or the conduct of business requires such qualification, except
where the failure to qualify, singularly or in the aggregate, would not have or
reasonably be expected to result in a Material Adverse Change.

 

 

 

 



 9 

 

 

R.                  Insurance. The Company carries or is entitled to the
benefits of insurance, with, to the Company's knowledge, reputable insurers, and
in such amounts and covering such risks which the Company believes are
reasonably adequate, and all such insurance is in full force and effect. The
Company has no reason to believe that it will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Change.

 

S.                   Transactions Affecting Disclosure to FINRA.

 

i.                        Finder's Fees. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, there are no claims,
payments, arrangements, agreements or understandings relating to the payment of
a finder's, consulting or origination fee by the Company or any executive
officer or director of the Company (each an, “Insider”) with respect to the sale
of the Securities hereunder or any other arrangements, agreements or
understandings of the Company or, to the Company's knowledge, any of its
stockholders that may affect the Placement Agent’s compensation, as determined
by FINRA.

 

ii.                        Payments Within Twelve (12) Months. Except as
described in the Registration Statement, the Disclosure Package and the
Prospectus, the Company has not made any direct or indirect payments (in cash,
securities or otherwise) to: (i) any person, as a finder's fee, consulting fee
or otherwise, in consideration of such person raising capital for the Company or
introducing to the Company persons who raised or provided capital to the
Company; (ii) any FINRA member; or (iii) any person or entity that has any
direct or indirect affiliation or association with any FINRA member, within the
twelve (12) months prior to the date hereof, other than (A) the payment to the
Placement Agent as provided hereunder in connection

with the Offering, and (B) other payments to the Placement Agent under other
engagement letters.

 

iii.                      Use of Proceeds. None of the net proceeds of the
Offering will be paid by the Company to any participating FINRA member or its
affiliates, except as specifically authorized herein.

 

iv.                       FINRA Affiliation. There is no (i) officer or director
of the Company, (ii) to the Company’s knowledge, beneficial owner of 5% or more
of any class of the Company's securities or (iii) to the Company’s knowledge,
beneficial owner of the Company's unregistered equity securities which were
acquired during the 180-day period immediately preceding the filing of the
Registration Statement that is an affiliate or associated person of a FINRA
member participating in the Offering (as determined in accordance with the rules
and regulations of FINRA).

 

v.                       Information. To the Company's knowledge, all
information provided by the Company's officers and directors in their FINRA
Questionnaires to counsel to the Placement Agent specifically for use by counsel
to the Placement Agent in connection with its Public Offering System filings
(and related disclosure) with FINRA is true, correct and complete in all
material respects.

 

T.                   Foreign Corrupt Practices Act. Neither the Company nor, to
the Company's knowledge, any director, officer, agent, employee or affiliate of
the Company or any other person acting on behalf of the Company, has, directly
or indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any Governmental Entity or any political party or candidate for
office (domestic or foreign) or other person who was, is, or may be in a
position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) that (i) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, (ii) if not given in the past, might have had a
Material Adverse Change or (iii) if not continued in the future, might adversely
affect the assets, business, operations or prospects of the Company. The Company
has taken reasonable steps to ensure that its accounting controls and procedures
are sufficient to cause the Company to comply in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended.

 

U.                  Compliance with OFAC. Neither of the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company or any other person acting on behalf of the Company, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”), and the Company will
not, directly or indirectly, use the proceeds of the Offering hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

V.                  Money Laundering Laws. The operations of the Company are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

W.                 Officers' Certificate. Any certificate signed by any duly
authorized officer of the Company and delivered to you or to Placement Agent
Counsel shall be deemed a representation and warranty by the Company to the
Placement Agent as to the matters covered thereby.

 

 

 

 



 10 

 

 

X.                  Related Party Transactions. There are no business
relationships or related party transactions involving the Company or any other
person required to be described in the Registration Statement, the Disclosure
Package and the Prospectus that have not been described as required.

 

Y.                  Board of Directors. The qualifications of the persons
serving as board members and the overall composition of the board comply with
the Exchange Act, the Exchange Act Regulations, the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder (the “Sarbanes-Oxley Act”) applicable to
the Company and the listing rules of the Exchange. At least one member of the
Audit Committee of the Board of Directors of the Company qualifies as an “audit
committee financial expert,” as such term is defined under Regulation S-K and
the listing rules of the Exchange. In addition, at least a majority of the
persons serving on the Board of Directors qualify as “independent,” as defined
under the listing rules of the Exchange.

 

Z.                   Sarbanes-Oxley Compliance.

 

i.                        The Company has developed and currently maintains
disclosure controls and procedures that will comply with Rule 13a-15 or 15d-15
under the Exchange Act Regulations applicable to it, and such controls and
procedures are effective to ensure that all material information concerning the
Company will be made known on a timely basis to the individuals responsible for
the preparation of the Company's Exchange Act filings and other public
disclosure documents.

 

ii.                        The Company is, or at the Initial Sale Time and on
the Closing Date will be, in material compliance with the provisions of the
Sarbanes-Oxley Act applicable to it, and has implemented or will implement such
programs and taken reasonable steps to ensure the Company's future compliance
(not later than the relevant statutory and regulatory deadlines therefor) with
all of the material provisions of the Sarbanes-Oxley Act.

 

AA.              Accounting Controls. The Company maintains systems of “internal
control over financial reporting” (as defined under Rules 13a-15 and 15d-15
under the Exchange Act Regulations) that comply in all material respects with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, its principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, including, but not
limited to, internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company is not aware of any material weaknesses
in its internal controls. The Auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses, if any, in the design or operation of internal controls
over financial reporting which are known to the Company's management and that
have adversely affected or are reasonably likely to adversely affect the
Company' ability to record, process, summarize and report financial information;
and (ii) any fraud, if any, known to the Company's management, whether or not
material, that involves management or other employees who have a significant
role in the Company's internal controls over financial reporting.

 

BB.              No Investment Company Status. The Company is not and, after
giving effect to the Offering and the application of the proceeds thereof as
described in the Registration Statement, the Disclosure Package and the
Prospectus, will not be, required to register as an “investment company,” as
defined in the Investment Company Act of 1940, as amended.

 

CC.              No Labor Disputes. No labor dispute with the employees of the
Company exists or, to the knowledge of the Company, is imminent, except where
such dispute would not be expected to have a Material Adverse Change.

 

DD.              Intellectual Property Rights. To the Company's knowledge, the
Company has, or can acquire on reasonable terms, ownership of and/or license to,
or otherwise has the right to use, all inventions, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), patents and patent rights trademarks,
service marks and trade names, copyrights, (collectively “Intellectual
Property”) material to carrying on its business as described in the Prospectus.
The Company has not received any correspondence relating to (A) infringement or
misappropriation of, or conflict with, any Intellectual Property of a third
party; (B) asserted rights of others with respect to any Intellectual Property
of the Company; or (C) assertions that any Intellectual Property of the Company
is invalid or otherwise inadequate to protect the interest of the Company, that
in each case (if the subject of any unfavorable decision, ruling or finding),
individually or in the aggregate, would have or would reasonably be expected to
have a Material Adverse Change. There are no third parties who have been able to
establish any material rights to any Intellectual Property, except for the
retained rights of the owners or licensors of any Intellectual Property that is
licensed to the Company. There is no pending or, to the Company's knowledge,
threatened action, suit, proceeding or claim by others: (A) challenging the
validity, enforceability or scope of any Intellectual Property of the Company or
(B) challenging the Company's rights in or to any Intellectual Property or (C)
that the Company materially infringes, misappropriates or otherwise violates or
conflicts with any Intellectual Property or other proprietary rights of others.
The Company has complied in all material respects with the terms of each
agreement described in the Registration Statement, Disclosure Package or
Prospectus pursuant to which any Intellectual Property is licensed to the
Company, and all such agreements related to products currently made or sold by
the Company, or to product candidates currently under development, are in full
force and effect. All patents issued in the name of, or assigned to, the
Company, and all patent applications made by or on behalf of the Company
(collectively, the “Company Patents”) have been duly and properly filed. The
Company is not aware of any material information that was required to be
disclosed to the United States Patent and Trademark Office (the “PTO”) but that
was not disclosed to the PTO with respect to any issued Company Patent, or that
is required to be disclosed and has not yet been disclosed in any pending
application in the Company Patents and that would preclude the grant of a patent
on such application. To the Company's knowledge, the Company is the sole owner
of the Company Patents.

 

 

 



 11 

 

 

EE.               Taxes. The Company has filed all returns (as hereinafter
defined) required to be filed with taxing authorities prior to the date hereof
or has duly obtained extensions of time for the filing thereof. The Company has
paid all taxes (as hereinafter defined) shown as due on such returns that were
filed and has paid all taxes imposed on or assessed against the Company, except
for such exceptions as could not be expected, individually or in the aggregate,
to have a Material Adverse Change. The provisions for taxes payable, if any,
shown on the financial statements filed with or as part of the Registration
Statement are sufficient for all accrued and unpaid taxes, whether or not
disputed, and for all periods to and including the dates of such consolidated
financial statements. Except as disclosed in writing to the Placement Agent, (i)
no issues have been raised (and are currently pending) by any taxing authority
in connection with any of the returns or taxes asserted as due from the Company,
and (ii) no waivers of statutes of limitation with respect to the returns or
collection of taxes have been given by or requested from the Company. The term
“taxes” mean all federal, state, local, foreign and other net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments or charges of any kind whatever,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes.

 

FF.                Employee Benefit Laws. To the extent applicable, the
operations of the Company and its subsidiaries are and have been conducted at
all times in material compliance with the Employee Retirement Income Security
Act of 1974, as amended, the rules and regulations thereunder and any applicable
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Employee Benefit Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its subsidiaries
with respect to the Employee Benefit Laws is pending or, to the knowledge of the
Company, threatened.

 

GG.              Compliance with Laws. The Company: (A) is and at all times has
been in compliance with all Applicable Laws, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Change;
(B) has not received any correspondence from any Governmental Entity alleging or
asserting noncompliance with any Applicable Laws or any Authorizations; (C)
possesses all material Authorizations and such Authorizations are valid and in
full force and effect and the Company is not in material violation of any term
of any such Authorizations, in each case except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Change; (D) has
not received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received written notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct in
all material respects on the date filed (or were corrected or supplemented by a
subsequent submission); and (G) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal or replacement, safety alert, post-sale warning,
“dear doctor” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company's knowledge, no third party has initiated, conducted or
intends to initiate any such notice or action.

 

HH.              [Reserved.]

 

II.                  Industry Data. The statistical and market-related data
included in each of the Registration Statement, the Disclosure Package and the
Prospectus are based on or derived from sources that the Company reasonably and
in good faith believes are reliable and accurate or represent the Company's good
faith estimates that are made on the basis of data derived from such sources.

 

 

 

 



 12 

 

 

JJ.                 Forward-Looking Statements. No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in the Registration Statement, the Disclosure Package or
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

 

KK.              Margin Securities. The Company owns no “margin securities” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of
Offering will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the shares of Common
Stock to be considered a “purpose credit” within the meanings of Regulation T, U
or X of the Federal Reserve Board.

 

LL.               Integration. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

 

MM.           Confidentiality and Non-Competition. To the Company's knowledge,
no director, officer, key employee or consultant of the Company is subject to
any confidentiality, non-disclosure, non-competition agreement or
non-solicitation agreement with any employer or prior employer that could
reasonably be expected to materially affect his ability to be and act in his
respective capacity of the Company or be expected to result in a Material
Adverse Change.

 

NN.              Restriction on Sales of Capital Stock. The Company, on behalf
of itself and any successor entity, agrees that it will not, for a period of 60
days after the date of this Agreement (the “Lock-Up Period”), without the prior
written consent of the Placement Agent (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of capital stock of
the Company or any securities convertible into or exercisable or exchangeable
for shares of capital stock of the Company; (ii) file or cause to be filed any
registration statement with the Commission relating to the offering of any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company, other
than pursuant to a registration statement on Form S-8 for employee benefit
plans;, whether any such transaction described in clause (i), (ii) or (iii)
above is to be settled by delivery of shares of capital stock of the Company or
such other securities, in cash or otherwise; or (iv) publicly announce an
intention to effect any transaction specified in clause (i), (ii) or (iii). The
restrictions contained in this section shall not apply to (i) the issuance by
the Company of Common Stock upon the exercise of stock options, warrants or the
conversion of a security, in each case, that is outstanding on the date hereof,
or (ii) the grant by the Company of stock options or other stock-based awards,
or the issuance of shares of capital stock of the Company under any stock
compensation plan of the Company in effect on the date hereof.

 

OO.              Lock-Up Agreements. The Company has caused each of its officers
and directors to deliver to the Placement Agent an executed Lock-Up Agreement,
in such form as approved by the Placement Agent (the “Lock-Up Agreement”), prior
to the execution of this Agreement.

 

8.Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 7 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions: 

 

A.                  Regulatory Matters.

 

i.                        Effectiveness of Registration Statement; Rule 424
Information. The Registration Statement is effective on the date of this
Agreement, and, on the Closing Date no stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto has been
issued under the Securities Act, no order preventing or suspending the use of
any Preliminary Prospectus or the Prospectus has been issued and no proceedings
for any of those purposes have been instituted or are pending or, to the
Company’s knowledge, contemplated by the Commission. The Company has complied
with each request (if any) from the Commission for additional information. All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed by the Closing Date, shall have been made within the applicable
time period prescribed for such filing by Rule 424.

 

 

 



 13 

 

 

ii.                        FINRA Clearance. On or before the Closing Date of
this Agreement, the Placement Agent shall have received clearance from FINRA as
to the amount of compensation allowable or payable to the Placement Agent as
described in the Registration Statement.

 

B.                  Company Counsel Matters.

 

i.                        On the Closing Date, the Placement Agent shall have
received the favorable opinion of Trombly Business Law, PC, outside counsel for
the Company, dated the Closing Date and addressed to the Placement Agent,
substantially in form and substance reasonably satisfactory to the Placement
Agent.

 

C.                  Comfort Letters.

 

i.                        Comfort Letter. At the time this Agreement is
executed, Placement Agent shall have received from the Auditors a cold comfort
letter containing statements and information of the type customarily included in
accountants’ comfort letters with respect to the financial statements and
certain financial information contained in the Registration Statement, the
Disclosure Package and the Prospectus, addressed to the Placement Agent and in
form and substance satisfactory in all respects to Placement Agent and to the
Auditors, dated as of the date of this Agreement.

 

ii.                        Bring-down Comfort Letter. At the Closing Date, the
Placement Agent shall have received from the Auditors a letter, dated as of the
Closing Date, to the effect that the Auditors reaffirm the statements made in
the letter furnished pursuant to Section 8.C.i.

 

D.                  Officers’ Certificates.

 

i.                        Officers’ Certificate. The Company shall have
furnished to the Placement Agent a certificate, dated the Closing Date, of its
Chief Executive Officer and its Chief Financial Officer stating that (i) such
officers have carefully examined the Registration Statement, the Disclosure
Package, any Issuer Free Writing Prospectus and the Prospectus and, in their
opinion, the Registration Statement and each amendment thereto, as of the
Initial Sale Time and through the Closing Date did not include any untrue
statement of a material fact and did not omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the Disclosure Package, as of the Initial Sale Time through the Closing
Date, any Issuer Free Writing Prospectus as of its date and as of the Closing
Date, the Prospectus and each amendment or supplement thereto, as of the
respective date thereof and as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading, (ii) since the filing of the most recent
Form 10-Q, no event has occurred which should have been set forth in a
supplement or amendment to the Registration Statement, the Disclosure Package or
the Prospectus, (iii) to their knowledge after reasonable investigation, as of
the Closing Date, the representations and warranties of the Company in this
Agreement are true and correct, and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date, and (iv) there has not been, subsequent to the
date of the most recent audited financial statements included in the Disclosure
Package, any Material Adverse Change in the financial position or results of
operations of the Company, or any change or development that, singularly or in
the aggregate, would involve a Material Adverse Change or a prospective Material
Adverse Change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company, except as set forth
in the Prospectus.

 

ii.                        Secretary’s Certificate. As of the Closing Date the
Placement Agent shall have received a certificate of the Company signed by the
Secretary of the Company, dated the Closing Date, certifying: (i) that each of
the Company’s Charter and Bylaws is true and complete, has not been modified and
is in full force and effect; (ii) that the resolutions of the Company’s Board of
Directors relating to the Offering are in full force and effect and have not
been modified; and (iii) the good standing of the Company and its U.S.
subsidiaries. The documents referred to in such certificate shall be attached to
such certificate.

 

 

 

 



 14 

 

 

E.                   No Material Changes. Prior to and on the Closing Date: (i)
there shall have been no Material Adverse Change or development involving a
prospective Material Adverse Change in the condition or prospects or the
business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement, the
Disclosure Package and the Prospectus; (ii) no action, suit or proceeding, at
law or in equity, shall have been pending or threatened against the Company or
any affiliates of the Company before or by any court or federal or state
commission, board or other administrative agency wherein an unfavorable
decision, ruling or finding may materially adversely affect the business,
operations, prospects or financial condition or income of the Company, except as
set forth in the Registration Statement, the Disclosure Package and the
Prospectus; (iii) no stop order shall have been issued under the Securities Act
and no proceedings therefor shall have been initiated or threatened by the
Commission; and (iv) the Registration Statement, the Disclosure Package and the
Prospectus and any amendments or supplements thereto shall contain all material
statements which are required to be stated therein in accordance with the
Securities Act and the Securities Act Regulations and shall conform in all
material respects to the requirements of the Securities Act and the Securities
Act Regulations, and neither the Registration Statement, the Disclosure Package
nor the Prospectus nor any amendment or supplement thereto shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

F.                   Reservation of Common Stock. So long as any Placement Agent
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 100% of the maximum number of shares of Common Stock issuable upon exercise
of the Placement Agent Warrant.

 

G.                  Delivery of Agreements.

 

(i) Lock-Up Agreements. On or before the date of this Agreement, the Company
shall have delivered to the Placement Agent executed copies of the Lock-Up
Agreements from each of the Company’s officers and directors.

 

(ii) Placement Agent Warrant. On the Closing Date, the Company shall have
delivered to the Placement Agent an executed copy of the Placement Agent
Warrant(s) in such designations as requested by the Placement Agent.

 

H.                  Additional Documents. At the Closing Date, Placement Agent
Counsel shall have been furnished with such documents and opinions as they may
require in order to evidence the accuracy of any of the representations or
warranties, or the fulfillment of any of the conditions, herein contained; and
all proceedings taken by the Company in connection with the issuance and sale of
the Securities as herein contemplated shall be satisfactory in form and
substance to the Placement Agent and Placement Agent Counsel.

 

9.Indemnification and Contribution; Procedures. 

 

A.                  Indemnification of the Placement Agent. The Company agrees
to indemnify and hold harmless the Placement Agent, its affiliates and each
person controlling such Placement Agent (within the meaning of Section 15 of the
Securities Act), and the directors, officers, agents and employees of the
Placement Agent, its affiliates and each such controlling person (the Placement
Agent, and each such entity or person hereafter is referred to as an
“Indemnified Person”) from and against any losses, claims, damages, judgments,
assessments, costs and other liabilities (collectively, the “Liabilities”), and
shall reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of counsel for the Indemnified Persons, except as
otherwise expressly provided in this Agreement) (collectively, the “Expenses”)
and agrees to advance payment of such Expenses as they are incurred by an
Indemnified Person in investigating, preparing, pursuing or defending any
actions, whether or not any Indemnified Person is a party thereto, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in (i) the Registration Statement, the Disclosure Package, the
Preliminary Prospectus, the Prospectus or in any Issuer Free Writing Prospectus
(as from time to time each may be amended and supplemented); (ii) any materials
or information provided to investors by, or with the approval of, the Company in
connection with the marketing of the Offering, including any “road show” or
investor presentations made to investors by the Company (whether in person or
electronically); or (iii) any application or other document or written
communication (in this Section 9, collectively called “application”) executed by
the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Securities under the securities laws
thereof or filed with the Commission, any state securities commission or agency,
any national securities exchange; or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, unless such statement or omission was made in reliance
upon, and in conformity with, the Placement Agent’s information. The Company
also agrees to reimburse each Indemnified Person for all Expenses as they are
incurred in connection with such Indemnified Person’s enforcement of his or its
rights under this Agreement. Each Indemnified Person is an intended third party
beneficiary with the same rights to enforce the indemnification that each
Indemnified Person would have if he was a party to this Agreement.

 

 

 



 15 

 

 

B.                  Procedure. Upon receipt by an Indemnified Person of actual
notice of an action against such Indemnified Person with respect to which
indemnity may reasonably be expected to be sought under this Agreement, such
Indemnified Person shall promptly notify the Company in writing; provided that
failure by any Indemnified Person so to notify the Company shall not relieve the
Company from any obligation or liability which the Company may have on account
of this Section 9 or otherwise to such Indemnified Person, except to the extent
(and only to the extent) that its ability to assume the defense is actually
impaired by such failure or delay. The Company shall, if requested by the
Placement Agent, assume the defense of any such action (including the employment
of counsel and reasonably satisfactory to the Placement Agent). Any Indemnified
Person shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel for the benefit of the
Placement Agent and the other Indemnified Persons or (ii) such Indemnified
Person shall have been advised that in the opinion of counsel that there is an
actual or potential conflict of interest that prevents (or makes it imprudent
for) the counsel engaged by the Company for the purpose of representing the
Indemnified Person, to represent both such Indemnified Person and any other
person represented or proposed to be represented by such counsel, it being
understood, however, that the Company shall not be liable for the expenses of
more than one separate counsel (together with local counsel), representing the
Placement Agent and all Indemnified persons who are parties to such action. The
Company shall not be liable for any settlement of any action effected without
its written consent (which shall not be unreasonably withheld). In addition, the
Company shall not, without the prior written consent of the Placement Agent,
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any pending or threatened action in respect of which advancement,
reimbursement, indemnification or contribution may be sought hereunder (whether
or not such Indemnified Person is a party thereto) unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnified Person, acceptable to such Indemnified Party, from all Liabilities
arising out of such action for which indemnification or contribution may be
sought hereunder and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person. The advancement, reimbursement, indemnification and contribution
obligations of the Company required hereby shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as every
Liability and Expense is incurred and is due and payable, and in such amounts as
fully satisfy each and every Liability and Expense as it is incurred (and in no
event later than 30 days following the date of any invoice therefor).

 

C.                  Indemnification of the Company. The Placement Agent agrees
to indemnify and hold harmless the Company, its directors, its officers who
signed the Registration Statement and persons who control the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any and all Liabilities, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions made in the Registration
Statement, any Preliminary Prospectus, the Disclosure Package or Prospectus or
any amendment or supplement thereto, in reliance upon, and in strict conformity
with, the Placement Agent’s Information. In case any action shall be brought
against the Company or any other person so indemnified based on any Preliminary
Prospectus, the Registration Statement, the Disclosure Package or Prospectus or
any amendment or supplement thereto, and in respect of which indemnity may be
sought against the Placement Agent, the Placement Agent shall have the rights
and duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the Placement Agent by the
provisions of Section 9.B. The Company agrees promptly to notify the Placement
Agent of the commencement of any litigation or proceedings against the Company
or any of its officers, directors or any person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, in connection with the issuance and sale of the Securities or
in connection with the Registration Statement, the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, provided, that failure by the
Company so to notify the Placement Agent shall not relieve the Placement Agent
from any obligation or liability which the Placement Agent may have on account
of this Section 9.C. or otherwise to the Company, except to the extent the
Placement Agent is materially prejudiced as a proximate result of such failure..

 

D.                  Contribution. In the event that a court of competent
jurisdiction makes a finding that indemnity is unavailable to any indemnified
person, then each indemnifying party shall contribute to the Liabilities and
Expenses paid or payable by such indemnified person in such proportion as is
appropriate to reflect (i) the relative benefits to the Company, on the one
hand, and to the Placement Agent and any other Indemnified Person, on the other
hand, of the matters contemplated by this Agreement or (ii) if the allocation
provided by the immediately preceding clause is not permitted by applicable law,
not only such relative benefits but also the relative fault of the Company, on
the one hand, and the Placement Agent and any other Indemnified Person, on the
other hand, in connection with the matters as to which such Liabilities or
Expenses relate, as well as any other relevant equitable considerations;
provided that in no event shall the Company contribute less than the amount
necessary to ensure that all Indemnified Persons, in the aggregate, are not
liable for any Liabilities and Expenses in excess of the amount of commissions
actually received by the Placement Agent pursuant to this Agreement. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Placement Agent on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Placement Agent agree
that it would not be just and equitable if contributions pursuant to this
subsection (D) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (D). For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as: (a) the total value received by the Company in the
Offering, whether or not such Offering is consummated, bears to (b) the
commissions paid to the Placement Agent under this Agreement. Notwithstanding
the above, no person guilty of fraudulent misrepresentation within the meaning
of Section 11(f) of the Securities Act shall be entitled to contribution from a
party who was not guilty of fraudulent misrepresentation.

 

 

 



 16 

 

 

E.                   Limitation. The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with advice or services
rendered or to be rendered by any Indemnified Person pursuant to this Agreement,
the transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions, except
to the extent that a court of competent jurisdiction has made a finding that
Liabilities (and related Expenses) of the Company have resulted primarily from
such Indemnified Person’s gross negligence or willful misconduct in connection
with any such advice, actions, inactions or services.

 

F.                   Survival. The advancement, reimbursement, indemnity and
contribution obligations set forth in this Section 9 shall remain in full force
and effect regardless of any termination of, or the completion of any
Indemnified Person’s services under or in connection with, this Agreement. Each
Indemnified Person is an intended third-party beneficiary of this Section 9, and
has the right to enforce the provisions of Section 9 as if he/she/it was a party
to this Agreement.

 

10.Limitation of Dawson’s Liability to the Company.

 

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted solely from the gross negligence or willful misconduct of Dawson.

 

11.Limitation of Engagement to the Company.

 

The Company acknowledges that Dawson has been retained only by the Company, that
Dawson is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Dawson is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Dawson or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Dawson, no one other
than the Company is authorized to rely upon any statement or conduct of Dawson
in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Dawson shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Dawson. If any purchase
agreement and/or related transaction documents are entered into between the
Company and the investors in the Offering, Dawson will be entitled to rely on
the representations, warranties, agreements and covenants of the Company
contained in any such purchase agreement and related transaction documents as if
such representations, warranties, agreements and covenants were made directly to
Dawson by the Company.

 

12.Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

13.Confidentiality.

 

In the event of the consummation or public announcement of any Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.

 

 

 

 



 17 

 

 

14.Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

15.Counterparts.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

 

16.Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

17.Use of Information.

 

The Company will furnish Dawson such written information as Dawson reasonably
requests in connection with the performance of its services hereunder. The
Company understands, acknowledges and agrees that, in performing its services
hereunder, Dawson will use and rely entirely upon such information as well as
publicly available information regarding the Company and other potential parties
to an Offering and that Dawson does not assume responsibility for independent
verification of the accuracy or completeness of any information, whether
publicly available or otherwise furnished to it, concerning the Company or
otherwise relevant to an Offering, including, without limitation, any financial
information, forecasts or projections considered by Dawson in connection with
the provision of its services.

 

18.Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters; (b) the
Purchase Price and other terms of the Securities set forth in this Agreement
were established by the Company following discussions and arms-length
negotiations with the Placement Agent and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (c) it has been advised that
the Placement Agent and its affiliates are engaged in a broad range of
transactions that may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and (d) it has been advised that the Placement Agent is acting, in
respect of the transactions contemplated by this Agreement, solely for the
benefit of the Placement Agent, and not on behalf of the Company and that the
Placement Agents may have interests that differ from those of the Company. The
Company waives to the full extent permitted by applicable law any claims it may
have against the Placement Agent arising from an alleged breach of fiduciary
duty in connection with the Offering.

 

19.Survival Of Indemnities, Representations, Warranties, Etc.

 

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 9, 10, and 11,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who controls any Placement
Agent within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act or any affiliate of any Placement Agent, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, and (iii) the issuance and delivery of the Securities.

 

 

 

 



 18 

 

 

20.Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

 

21.Notices.

 

All communications hereunder shall be in writing and shall be mailed or hand
delivered and confirmed to the parties hereto as follows: 

 

If to the Company:

 

Sonoma Pharmaceuticals, Inc.

1129 North McDowell Blvd.

Petaluma, CA 94954

Attention: Chief Executive Officer

 

If to the Placement Agent:

 

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others. 

 

22.Miscellaneous.

 

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement constitutes the entire agreement of
Dawson and the Company, and supersedes any prior agreements, with respect to the
subject matter hereof. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of this Agreement shall remain
in full force and effect. This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

23.Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors, and personal representative, and, except as set forth in Section 9
of this Agreement, no other person will have any right or obligation hereunder. 

 

24.Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 



 19 

 




In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.

 

Very truly yours,

 

SONOMA PHARMACEUTICALS, INC.

 

 

By: /s/ Jim Schutz                                              

Name: Jim Schutz

Title: Chief Executive Officer

 

Confirmed as of the date first written above, on behalf of itself and The
Benchmark Company, LLC:

 

DAWSON JAMES SECURITIES, INC.

 

By: /s/ Robert D. Keyser, Jr.                                              

Name: Robert D. Keyser, Jr.

Title:  Chief Executive Officer

 

 

 

 

 

 

 



 20 

 

 

SCHEDULE I

 

Issuer General Use Free Writing Prospectuses

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 21 

